 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    DANIEL L. SNOWDEN,                              Case No.: 1:19-cv-00843-JLT (PC)
12                       Plaintiff,                   FINDINGS AND RECOMMENDATIONS
13                                                    TO DISMISS CLAIMS NOT FOUND
              v.
                                                      COGNIZABLE
14    H. TATE; M. TOSCANO,
                                                      14-DAY DEADLINE
15                       Defendants.
                                                      Clerk of Court to assign a District Judge
16

17          The Court screened Plaintiff’s complaint pursuant to 28 U.S.C. section 1915A and found
18   that it states cognizable claims of retaliation and deliberate indifference to serious medical needs
19   but fails to state a cognizable due process claim. (Doc. 10.) The Court therefore directed Plaintiff
20   to file a first amended complaint curing the deficiencies identified in its order or notify the Court
21   that he wishes to proceed only on his retaliation and deliberate indifference claims. (Id.)
22          In response to the Court’s screening order, Plaintiff filed a motion requesting that the
23   Court “remove the ‘due process violation claim’ and allow … [him] to proceed … [on his]
24   deliberate indifference and retaliation [claims].” (Doc. 11 (emphases removed).) For this reason,
25   and for the reasons set forth in the Court’s screening order (Doc. 10), the Court RECOMMENDS
26   that Plaintiff’s claims in this action be DISMISSED, except for his claims for retaliation and
27   deliberate indifference to serious medical needs in violation of the First and Eighth amendments.
28   The Court DIRECTS the Clerk of the Court to randomly assign a District Judge to this action.
 1          These Findings and Recommendations will be submitted to the United States District

 2   Judge assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days of

 3   the date of service of these Findings and Recommendations, Plaintiff may file written objections

 4   with the Court. The document should be captioned, “Objections to Magistrate Judge’s Findings

 5   and Recommendations.” Failure to file objections within the specified time may result in waiver

 6   of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v.

 7   Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 8
     IT IS SO ORDERED.
 9
10      Dated:     January 30, 2020                           /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                       2
